[tln20163312016ex101001.jpg]
Exhibit 10.1 - 1 - AGREEMENT THIS AGREEMENT, effective as of December 18, 2015,
is made by and between Talen Energy Corporation, a Delaware corporation, and
Paul Farr (the "Executive"). WHEREAS, the Company considers it essential to the
best interests of its shareowners to foster the continued employment of key
management personnel; and WHEREAS, the Board of Directors of the Company (the
"Board") recognizes that, as is the case with many publicly-held corporations,
the possibility of a Change in Control (as defined in the last Section hereof)
exists and that such possibility, and the uncertainty and questions which it may
raise among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its shareowners; and WHEREAS, the
Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of management,
including the Executive, to their assigned duties without distraction in the
face of potentially disturbing circumstances arising from the possibility of a
Change in Control; NOW THEREFORE, in consideration of the premises and the
mutual covenants herein contained, the Company and the Executive hereby agree as
follows: 1. Defined Terms. The definitions of capitalized terms used in this
Agreement are provided in the last Section hereof. 2. Term of Agreement. The
Term of this Agreement shall commence on the date hereof and shall continue in
effect through May 31, 2017; provided, however, that if a Change in Control
shall have occurred during the Term, the Term shall expire no earlier than
thirty-six (36) months beyond the month in which such Change in Control
occurred. Notwithstanding the foregoing, and subject to any extensions pursuant
to Section 7.3, in the event that prior to the occurrence of a Change in Control
or Potential Change in Control, the Executive's employment is terminated for any
reason then this Agreement shall terminate as of the date that the Executive's
employment is terminated. 3. Company's Covenants Summarized. In order to induce
the Executive to remain in the employ of the Company and in consideration of the
Executive's covenants set forth in Section 4 hereof, the Company agrees, under
the conditions described herein, to pay the Executive the Severance Payments and
the other payments and benefits described herein. Except as provided in Section
9.1 hereof, no Severance Payments shall be payable under this Agreement unless
there shall have been (or, under the terms of the second sentence of Section 6.1
hereof, there shall be deemed to have been) a termination of the Executive's
employment with the Company following a Change in Control and during the Term.
This Agreement shall not be



--------------------------------------------------------------------------------



 
[tln20163312016ex101002.jpg]
Exhibit 10.1 - 2 - construed as creating an express or implied contract of
employment and, except as otherwise agreed to in writing between the Executive
and the Company, the Executive shall not have any right to be retained in the
employ of the Company. 4. The Executive's Covenants. The Executive agrees that,
subject to the terms and conditions of this Agreement, in the event of a
Potential Change in Control during the Term, the Executive will remain in the
employ of the Company until the earliest of (i) the last day of the Potential
Change in Control Period, (ii) the date of a Change in Control, (iii) the date
of termination by the Executive of the Executive's employment for Good Reason or
by reason of death, Disability or Retirement, or (iv) the termination by the
Company of the Executive's employment for any reason. 5. Compensation Other Than
Severance Payments. 5.1 Following a Change in Control and during the Term,
during any period that the Executive fails to perform the Executive's full-time
duties with the Company as a result of incapacity due to physical or mental
illness, the Company shall pay the Executive's full salary to the Executive at
the rate in effect at the commencement of any such period, together with all
compensation and benefits payable to the Executive under the terms of any
compensation or benefit plan, program or arrangement maintained by the Company
during such period (other than any disability plan), until the Executive's
employment is terminated by the Company for Disability. 5.2 If the Executive's
employment shall be terminated for any reason following a Change in Control and
during the Term, the Company shall pay to the Executive (i) the Executive's full
base salary through the Date of Termination at the rate in effect immediately
prior to the Date of Termination, or if higher, the rate in effect immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason, together with all compensation and benefits payable to the Executive
through the Date of Termination under the terms of the Company's compensation or
benefit plans, programs or arrangements as in effect immediately prior to the
Date of Termination, or if more favorable to the Executive, as in effect
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, (ii) the value of any annual bonus or cash incentive
plan payment that would have been paid for service in the final calendar year of
employment, as if 100% of target goals were achieved, but prorated by
multiplying by a fraction equal to the number of full calendar months of service
completed divided by 12, and (iii) the value of any Restricted Stock Units that
would have been awarded for service in the final calendar year of employment, as
if 100% of target goals were achieved, but prorated by multiplying by a fraction
equal to the number of full calendar months of service completed divided by 12.
5.3 If the Executive's employment shall be terminated for any reason following a
Change in Control and during the Term, the Company shall pay to the Executive
the Executive's normal post-termination compensation and benefits due the
Executive as such payments become due. Such post-termination compensation and
benefits shall be determined under, and paid in accordance with, the Company's



--------------------------------------------------------------------------------



 
[tln20163312016ex101003.jpg]
Exhibit 10.1 - 3 - retirement, insurance and other compensation or benefit
plans, programs and arrangements as in effect immediately prior to the Date of
Termination or, if more favorable to the Executive, as in effect immediately
prior to the occurrence of the first event or circumstance constituting Good
Reason. 6. Severance Payments. 6.1 The Company shall pay the Executive the
payments, and provide the Executive the benefits, described in this Section 6.1
(the "Severance Payments") upon the termination of the Executive's employment
following a Change in Control and during the Term, in addition to the payments
and benefits described in Section 5 hereof, unless such termination is (i) by
the Company for Cause, (ii) by reason of death, Disability or Retirement, or
(iii) by the Executive without Good Reason. For purposes of this Agreement, the
Executive's employment shall be deemed to have been terminated following a
Change in Control by the Company without Cause or by the Executive with Good
Reason if (A) the Executive's employment is terminated by the Company without
Cause prior to a Change in Control (whether or not a Change in Control ever
occurs) and such termination was at the request or direction of a Person who has
entered into an agreement with the Company the consummation of which would
constitute a Change in Control or (B) if the Executive terminates his employment
for Good Reason prior to a Change in Control (whether or not a Change in Control
ever occurs) and the circumstance or event which constitutes Good Reason occurs
at the request or direction of such Person, or (C) the Executive's employment is
terminated by the Company without Cause or by the Executive for Good Reason and
such termination or the circumstance or event which constitutes Good Reason is
otherwise in connection with or in anticipation of a Change in Control (whether
or not a Change in Control ever occurs). For purposes of any determination
regarding the applicability of the immediately preceding sentence, any position
taken by the Executive shall be presumed to be correct unless the Company
establishes to the Board by clear and convincing evidence that such position is
not correct. (A) In lieu of any further salary payments to the Executive for
periods subsequent to the Date of Termination and in lieu of any severance
benefit otherwise payable to the Executive including any payments under the
Talen Energy Severance Benefits Plan or any similar plan, policy or procedure or
arrangement, if eligible, or any employment agreement or arrangement between the
Executive and the Company, to the extent provided in Section 11 of this
Agreement, the Company shall pay to the Executive a lump sum severance payment,
in cash, equal to three times the sum of (i) the Executive's base salary as in
effect immediately prior to the Date of Termination or, if higher, in effect
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, and (ii) the Executive’s target annual cash bonus
payable pursuant to any annual bonus or annual incentive plan maintained by the
Company for the fiscal year in which occurs the Date of Termination or, if
higher, immediately prior to the fiscal year in which occurs the first event or
circumstance constituting Good Reason (including as an amount so paid any amount
that would have been so paid but for the Executive's request that the amount not
be paid). For purposes of determining the



--------------------------------------------------------------------------------



 
[tln20163312016ex101004.jpg]
Exhibit 10.1 - 4 - value of the annual bonus earned by the Executive in any
calendar year, the value of any restricted stock awards or stock options earned
by the Executive in any such year shall not be included in the value of the
annual bonus for such year; (B) For the thirty-six (36) month period immediately
following the Date of Termination, the Company shall arrange to provide the
Executive and his dependents, life, disability, accident and health insurance
benefits substantially similar to those provided to the Executive and his
dependents immediately prior to the Date of Termination (without giving effect
to any reduction in such benefits subsequent to a Change in Control which
reduction constitutes Good Reason) or, if more favorable to the Executive, those
provided to the Executive and his dependents immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, at no greater
after-tax cost to the Executive than the after-tax cost to the Executive
immediately prior to such date or occurrence; provided, however, that, unless
the Executive consents to a different method (after taking into account the
effect of such method on the calculation of "parachute payments" pursuant to
Section 6.2 hereof), such health insurance benefits shall be provided through a
third-party insurer. Benefits otherwise receivable by the Executive pursuant to
this Section 6.1(B) shall be reduced to the extent benefits of the same type are
received by or made available to the Executive during the thirty-six (36) month
period following the Date of Termination (and any such benefits received by or
made available to the Executive shall be reported to the Company by the
Executive); provided, however, that the Company shall reimburse the Executive
for the excess, if any, of the cost of such benefits to the Executive over such
cost immediately prior to the Date of Termination or, if more favorable to the
Executive, the first occurrence of an event or circumstance constituting Good
Reason. (C) Notwithstanding any provision of any annual or long-term incentive
plan to the contrary, the Company shall pay to the Executive a lump sum amount,
in cash, equal to the sum of (i) any unpaid incentive compensation that has been
allocated or awarded to the Executive for a completed fiscal year or other
measuring period preceding the Date of Termination under any such plan and
which, as of the Date of Termination, is contingent only upon the continued
employment of the Executive to a subsequent date, and (ii) to the extent not
otherwise paid or deferred at the Executive's election, pursuant to the terms of
the applicable plan, a pro rata portion to the Date of Termination of the
aggregate value of all contingent incentive compensation awards to the Executive
for all then uncompleted periods under any such plan, calculated as to each such
award by multiplying the award that the Executive would have earned on the last
day of the performance award period, assuming the achievement, at the level that
would produce the maximum award, of the individual and corporate performance
goals established with respect to such award, by the fraction obtained by
dividing the number of full months and any fractional portion of a month during
such performance award period through the Date of Termination by the total
number of months contained in such performance award period. (D) In addition to
the retirement benefits to which the Executive may be entitled under each
Pension Plan, if any, or any successor plan thereto, the Company



--------------------------------------------------------------------------------



 
[tln20163312016ex101005.jpg]
Exhibit 10.1 - 5 - shall pay the Executive a lump sum amount, in cash, equal to
the excess of (i) the actuarial equivalent of the aggregate retirement pension
(taking into account any early retirement subsidies associated therewith and
determined as a straight life annuity commencing at the date (but in no event
earlier than the third anniversary of the Date of Termination) as of which the
actuarial equivalent of such annuity is greatest) which the Executive would have
accrued under the terms of all Pension Plans (without regard to any amendment to
any Pension Plan made subsequent to a Change in Control and on or prior to the
Date of Termination, which amendment adversely affects in any manner the
computation of retirement benefits thereunder), determined as if the Executive
were fully vested thereunder and had accumulated after the Date of Termination
thirty-six (36) additional months of service credit thereunder (and if any
Pension Plan imposes a maximum number of months for purposes of accrual of
benefits thereunder, such thirty- six (36) additional months shall be reduced,
but not below zero, to the extent necessary so that the total number of months
of service credited thereunder, including the number of months credited pursuant
to this Section 6.1(D), does not exceed such maximum number of months) and had
been credited under each Pension Plan during such period with compensation equal
to the Executive's compensation (as defined in such Pension Plan) during the
twelve (12) months immediately preceding the Date of Termination or, if higher,
during the twelve months immediately prior to the first occurrence of an event
or circumstance constituting Good Reason, over (ii) the actuarial equivalent of
the aggregate retirement pension (taking into account any early retirement
subsidies associated therewith and determined as a straight life annuity
commencing at the date (but in no event earlier than the Date of Termination) as
of which the actuarial equivalent of such annuity is greatest) which the
Executive had accrued pursuant to the provisions of the Pension Plans as of the
Date of Termination. For purposes of this Section 6.1(D), "actuarial equivalent"
shall be determined using the same assumptions utilized under the Talen Energy
Supplemental Compensation Pension Plan or any successor plan, immediately prior
to the Date of Termination, or, if more favorable to the Executive, immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason. (E) If the Executive would have become entitled to benefits under the
Company's post-retirement health care or life insurance plans, as in effect
immediately prior to the Date of Termination or, if more favorable to the
Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason, had the Executive's employment terminated
at any time during the period of thirty-six (36) months after the Date of
Termination, the Company shall provide such post-retirement health care or life
insurance benefits to the Executive and the Executive's dependents commencing on
the later of (i) the date on which such coverage would have first become
available and (ii) the date on which benefits described in subsection (B) of
this Section 6.1 terminate. (F) The Company shall provide the Executive with
outplacement services suitable to the Executive's position for a period of three
years or, if earlier, until the first acceptance by the Executive of an offer of
employment.



--------------------------------------------------------------------------------



 
[tln20163312016ex101006.jpg]
Exhibit 10.1 - 6 - 6.2 (A) Notwithstanding any other provisions of this
Agreement, in the event that any payment or benefit received or to be received
by the Executive in connection with a Change in Control or the termination of
the Executive's employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with the Company, any Person whose
actions result in a Change in Control or any Person affiliated with the Company
or such Person) (all such payments and benefits, including the Severance
Payments, being hereinafter called "Total Payments") (I) constitute “parachute
payments” within the meaning of Section 280G of the Code, and (II) but for this
Section 6.2(A), would be subject to the Excise Tax imposed by Section 4999 of
the Code, then the Executive will be entitled to receive either (a) the full
amount of the Total Payments, or (b) a portion of the Total Payments having a
value equal to $1 less than three (3) times such individual’s “base amount” (as
such term is defined in Section 280G(b)(3)(A) of the Code), whichever of (a) and
(b), after taking into account applicable federal, state, and local income taxes
and the Excise Tax imposed by Section 4999 of the Code, results in the receipt
by the Executive on an after-tax basis, of the greatest portion of the Total
Payments (such determination and potential reduction of payments being referred
to herein as the “Cut-Back Condition”). In the event that a reduction in Total
Payments is required pursuant to the preceding sentence, such reduction shall
apply first to the cash payments provided under Section 6.1(A) and thereafter
shall apply on a pro-rata basis to other payments in a manner that complies with
Section 409A of the Code. (B) For purposes of determining whether and the extent
to which the Total Payments will be subject to the Excise Tax and whether the
Cut-Back Condition will be satisfied, (i) no portion of the Total Payments the
receipt or enjoyment of which the Executive shall have waived at such time and
in such manner as not to constitute a "payment" within the meaning of Section
280G(b) of the Code shall be taken into account, (ii) no portion of the Total
Payments shall be taken into account which, in the opinion of tax counsel
selected by the accounting firm that was, immediately prior to the Change in
Control, the Company's independent auditor (the "Auditor"), does not constitute
a "parachute payment" within the meaning of Section 280G(b)(2) of the Code,
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax and determining whether the Cut-Back Condition is satisfied, no
portion of such Total Payments shall be taken into account which constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the Base Amount allocable to
such reasonable compensation, and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Auditor in accordance



--------------------------------------------------------------------------------



 
[tln20163312016ex101007.jpg]
Exhibit 10.1 - 7 - with the principles of Sections 280G(d)(3) and (4) of the
Code. Prior to the payment date set forth in Section 6.3 hereof, the Company
shall provide the Executive with its calculation of the amounts referred to in
this Section and such supporting materials as are reasonably necessary for the
Executive to evaluate the Company's calculations. If the Executive objects to
the Company's calculations, the Company shall pay to the Executive (as such time
or times otherwise provided by this Agreement) such portion of the Severance
Payments (up to 100% thereof) as the Executive determines is necessary to result
in the Executive receiving the greater of clauses (i) and (ii) of Section 6.1(A)
hereof. (C) If it is established pursuant to a final determination of a court or
an Internal Revenue Service proceeding that, notwithstanding the good faith of
the Executive and the Company in applying the terms of this Section 6.2, the
Total Payments paid to or for the Executive's benefit are in an amount that
would result in any portion of such Total Payments being subject to the Excise
Tax, then, if such repayment would result in satisfaction of the Cut-Back
Condition, the Executive shall have an obligation to pay the Company upon demand
an amount equal to the excess of the Total Payments paid to or for the
Executive's benefit over the Total Payments that could have been paid to or for
the Executive's benefit without any portion of such Total Payments being subject
to the Excise Tax. 6.3 The payments provided in Subsection 6.1(A), (C) and (D)
hereof and Section 6.2 hereof shall be made on the first day of the seventh
(7th) month following the Date of Termination provided, however, that if the
amounts of such payments cannot be finally determined on or before such day, the
Company shall pay to the Executive on such day an estimate, as determined in
good faith by the Executive, or, in the case of payments under Section 6.2
hereof, in accordance with Section 6.2 hereof, of the minimum amount of such
payments to which the Executive is clearly entitled and shall pay the remainder
of such payments (together with interest on the unpaid remainder (or on all such
payments to the extent the Company fails to make such payments when due) at 120%
of the rate provided in Section 1274(b)(2)(B) of the Code) as soon as the amount
thereof can be determined but in no event later than the thirtieth (30th) day
after the last day of the seventh (7th) month following the Date of Termination.
In the event that the amount of the estimated payments exceeds the amount
subsequently determined to have been due, such excess shall constitute a loan by
the Company to the Executive, payable on the fifth (5th) business day after
demand by the Company (together with interest at 120% of the rate provided in
Section 1274(b)(2)(B) of the Code). At the time that payments are made under
this Agreement, the Company shall provide the Executive with a written statement
setting forth the manner in which such payments were calculated and the basis
for such calculations including, without limitation, any opinions or other
advice the Company has received from tax counsel, the Auditor or other advisors
or consultants (and any such opinions or advice which are in writing shall be
attached to the statement). 6.4 The Company also shall pay to the Executive all
legal fees and expenses incurred by the Executive in disputing in good faith any
issue hereunder



--------------------------------------------------------------------------------



 
[tln20163312016ex101008.jpg]
Exhibit 10.1 - 8 - relating to the termination of the Executive's employment
hereunder or in seeking in good faith to obtain or enforce any benefit or right
provided by this Agreement or in connection with any tax audit or proceeding to
the extent attributable to the application of section 4999 of the Code to any
payment or benefit provided hereunder. Such payments shall be made within five
(5) business days after delivery of the Executive's written requests for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require. 7. Termination Procedures and Compensation During
Dispute. 7.1 Notice of Termination. After a Change in Control and during the
Term, any purported termination of the Executive's employment (other than by
reason of death) shall be communicated by written Notice of Termination from one
party hereto to the other party hereto in accordance with Section 10 hereof. For
purposes of this Agreement, a "Notice of Termination" shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive's counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail. 7.2 Date of
Termination. "Date of Termination", with respect to any purported termination of
the Executive's employment after a Change in Control and during the Term, shall
mean (i) if the Executive's employment is terminated for Disability, thirty (30)
days after Notice of Termination is given (provided that the Executive shall not
have returned to the full-time performance of the Executive's duties during such
thirty (30) day period), and (ii) if the Executive's employment is terminated
for any other reason, the date specified in the Notice of Termination (which, in
the case of a termination by the Company, shall not be less than thirty (30)
days (except in the case of a termination for Cause) and, in the case of a
termination by the Executive, shall not be less than fifteen (15) days nor more
than sixty (60) days, respectively, from the date such Notice of Termination is
given). 7.3 Dispute Concerning Termination. If within fifteen (15) days after
any Notice of Termination is given, or, if later, prior to the Date of
Termination (as determined without regard to this Section 7.3), the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the Date of Termination shall be extended
until the earlier of (i) the date on which the Term ends or (ii) the date on
which the dispute is finally resolved, either by mutual written agreement of the
parties or by a final judgment, order or decree of an arbitrator or a



--------------------------------------------------------------------------------



 
[tln20163312016ex101009.jpg]
Exhibit 10.1 - 9 - court of competent jurisdiction (which is not appealable or
with respect to which the time for appeal therefrom has expired and no appeal
has been perfected); provided, however, that the Date of Termination shall be
extended by a notice of dispute given by the Executive only if such notice is
given in good faith and the Executive pursues the resolution of such dispute
with reasonable diligence. 7.4 Compensation During Dispute. If a purported
termination occurs following a Change in Control and during the Term and the
Date of Termination is extended in accordance with Section 7.3 hereof, the
Company shall continue to pay the Executive the full compensation in effect when
the notice giving rise to the dispute was given (including, but not limited to,
salary) and continue the Executive as a participant in all compensation, benefit
and insurance plans in which the Executive was participating when the notice
giving rise to the dispute was given, until the Date of Termination, as
determined in accordance with Section 7.3 hereof. Amounts paid under this
Section 7.4 are in addition to all other amounts due under this Agreement (other
than those due under Section 5.2 hereof) and shall not be offset against or
reduce any other amounts due under this Agreement. 8. No Mitigation. The Company
agrees that, if the Executive's employment with the Company terminates during
the Term, the Executive is not required to seek other employment or to attempt
in any way to reduce any amounts payable to the Executive by the Company
pursuant to Section 6 or Section 7.4 hereof. Further, the amount of any payment
or benefit provided for in this Agreement (other than in Section 6.1(B) hereof)
shall not be reduced by any compensation earned by the Executive as the result
of employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Executive to the Company, or otherwise. 9.
Successors; Binding Agreement. 9.1 In addition to any obligations imposed by law
upon any successor to the Company, the Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such assumption and
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle the Executive to compensation from the Company
in the same amount and on the same terms as the Executive would be entitled to
hereunder if the Executive were to terminate the Executive's employment for Good
Reason after a Change in Control, except that, for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. 9.2 This Agreement shall inure to the benefit of
and be enforceable by the Executive's personal or legal representatives,
executors, administrators, successors,



--------------------------------------------------------------------------------



 
[tln20163312016ex101010.jpg]
Exhibit 10.1 - 10 - heirs, distributees, devisees and legatees. If the Executive
shall die while any amount would still be payable to the Executive hereunder
(other than amounts which, by their terms, terminate upon the death of the
Executive) if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the executors, personal representatives or administrators of the
Executive's estate. 10. Notices. For the purpose of this Agreement, notices and
all other communications provided for in the Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by United
States registered mail, return receipt requested, postage prepaid, addressed, to
the Executive at the last known address maintained in the Company's personnel
records, and to the Company, to the address set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt: To the Company: Talen Energy Corporation 835 Hamilton Street,
Suite 150 Allentown, Pennsylvania 18101 Attention: Corporate Secretary 11.
Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof, which have been made by either party; provided, however,
that this Agreement shall supersede any agreement setting forth the terms and
conditions of the Executive's employment with the Company only in the event that
the Executive's employment with the Company is terminated on or following a
Change in Control, by the Company other than for Cause or by the Executive for
Good Reason. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the Commonwealth of Pennsylvania. All
references to sections of the Exchange Act or the Code shall be deemed also to
refer to any successor provisions to such sections. Any payments provided for
hereunder shall be paid net of any applicable withholding required under
federal, state or local law and any additional withholding to which the
Executive has agreed. The obligations of the Company and the Executive under
this Agreement that by their nature may require either partial or total
performance after the expiration of the Term (including, without limitation,
those under Sections 6 and 7 hereof) shall survive such expiration.



--------------------------------------------------------------------------------



 
[tln20163312016ex101011.jpg]
Exhibit 10.1 - 11 - 12. Validity. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. 13. Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument. 14. Settlement of
Disputes; Arbitration. The Board shall make all determinations as to the
Executive's right to benefits under this Agreement. Any denial by the Board of a
claim for benefits under this Agreement shall be stated in writing and delivered
or mailed to the Executive and such notice shall set forth the specific reasons
for the denial and the specific provisions of this Agreement relied upon, and
shall be written in a manner that may be understood without legal or actuarial
counsel. In addition, the Board shall afford a reasonable opportunity to the
Executive for a review of the decision denying the Executive's claim and, in the
event of continued disagreement, the Executive may appeal within a period of 60
days after receipt of notification of denial. Failure to perfect an appeal
within the 60-day period shall make the decision conclusive. Any further dispute
or controversy arising under or in connection with this Agreement shall be
settled exclusively by arbitration in Philadelphia, Pennsylvania in accordance
with the rules of the American Arbitration Association then in effect; provided,
however, that the evidentiary standards set forth in this Agreement shall apply.
Judgment may be entered on the arbitrator's award in any court having
jurisdiction. Notwithstanding any provision of this Agreement to the contrary,
the Executive shall be entitled to seek specific performance of the Executive's
right to be paid until the Date of Termination during the pendency of any
dispute or controversy arising under or in connection with this Agreement. 15.
Definitions. For purposes of this Agreement, the following terms shall have the
meanings indicated below: (A) "Affiliate" shall have the meaning set forth in
Rule 12b-2 promulgated under Section 12 of the Exchange Act. (B) "Base Amount"
shall have the meaning set forth in section 280G(b)(3) of the Code. (C)
"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Exchange Act. (D) "Board" shall mean the Board of Directors of the Company. (E)
"Cause" for termination by the Company of the Executive's employment shall mean
(i) the willful and continued failure by the Executive to substantially perform
the Executive's duties with the Company (other than any such



--------------------------------------------------------------------------------



 
[tln20163312016ex101012.jpg]
Exhibit 10.1 - 12 - failure resulting from the Executive's incapacity due to
physical or mental illness or any such actual or anticipated failure after the
issuance of a Notice of Termination for Good Reason by the Executive pursuant to
Section 7.1 hereof) after a written demand for substantial performance is
delivered to the Executive by the Board, which demand specifically identifies
the manner in which the Board believes that the Executive has not substantially
performed the Executive's duties, or (ii) the willful engaging by the Executive
in conduct which is demonstrably and materially injurious to the Company or its
subsidiaries, monetarily or otherwise. For purposes of clauses (i) and (ii) of
this definition, (a) no act, or failure to act, on the Executive's part shall be
deemed "willful" unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive's act, or failure to
act, was in the best interest of the Company, and (b) in the event of a dispute
concerning the application of this provision, no claim by the Company that Cause
exists shall be given effect unless the Company establishes to the Board by
clear and convincing evidence that Cause exists. (F) "Change in Control" means
the occurrence of any one of the following events: (I) the following individuals
cease for any reason to constitute a majority of the number of directors then
serving: individuals who, on the date hereof, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company's shareowners was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; (II) any Person becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing 20% or
more of the combined voting power of the Company's then outstanding securities
entitled to vote generally in the election of directors; (III) there is
consummated a merger or consolidation of the Company or any direct or indirect
subsidiary of the Company with any other corporation or other entity, other than
(I) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary of the Company, at least
60% of the combined voting power of the securities of the Company or at least
60% of the combined voting power of the securities of such surviving entity or
any parent thereof outstanding immediately after such merger or consolidation;
or (II) a merger or consolidation effected to



--------------------------------------------------------------------------------



 
[tln20163312016ex101013.jpg]
Exhibit 10.1 - 13 - implement a recapitalization of the Company (or similar
transaction) in which no Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (excluding in the securities
Beneficially Owned by such Person any securities acquired directly from the
Company or its Affiliates) representing 20% or more of the combined voting power
of the Company's then outstanding securities; (IV) the shareowners of the
Company approve a plan of complete liquidation or dissolution of the Company; or
(V) the Board adopts a resolution to the effect that a "Change in Control" has
occurred or is anticipated to occur. (G) "Code" shall mean the Internal Revenue
Code of 1986, as amended from time to time. (H) "Company" shall mean Talen
Energy Corporation and, except in determining, under Section 15(E) hereof,
whether or not any Change in Control of the Company has occurred in connection
with such succession, shall include its subsidiaries and any successor to its
business and/or assets which assumes and agrees to perform this Agreement by
operation of law, or otherwise. For purposes of this Agreement, the Executive's
employment by (including termination of such employment) and compensation from
any subsidiary of the Company shall be deemed employment by and compensation
from the Company. (I) "Date of Termination" shall have the meaning set forth in
Section 7.2 hereof. (J) "Disability" shall be deemed the reason for the
termination by the Company of the Executive's employment, if, as a result of the
Executive's incapacity due to physical or mental illness, the Executive shall
have been absent from the full- time performance of the Executive's duties with
the Company for a period of six (6) consecutive months, the Company shall have
given the Executive a Notice of Termination for Disability, and, within thirty
(30) days after such Notice of Termination is given, the Executive shall not
have returned to the full-time performance of the Executive's duties. (K)
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time. (L) "Excise Tax" shall mean any excise tax imposed under section
4999 of the Code. (M) "Executive" shall mean the individual named in the first
paragraph of this Agreement.



--------------------------------------------------------------------------------



 
[tln20163312016ex101014.jpg]
Exhibit 10.1 - 14 - (N) "Good Reason" for termination of the Executive's
employment with the Company by such Executive shall mean the occurrence (without
the Executive's express written consent which specifically references this
Agreement) after a Change in Control, or prior to a Change in Control under the
circumstances described in clauses (B) and (C) of the second sentence of Section
6.1 hereof (treating all references in paragraphs (I) through (VII) below to a
"Change in Control" as references to a "Potential Change in Control"), of any
one of the following acts by the Company, or failures by the Company to act,
unless, in the case of any act or failure to act described in paragraph (I),
(V), (VI), or (VII) below, such act or failure to act is corrected prior to the
Date of Termination specified in the Notice of Termination given in respect
thereof: (I) the assignment to the Executive of any duties inconsistent with the
Executive's status as an executive officer or key employee of the Company, a
substantial adverse alteration in the nature or status of the Executive's
responsibilities from those in effect immediately prior to a Change in Control,
or the elimination of a direct reporting relationship between the Executive and
an independent board of directors; (II) a reduction by the Company of the
Executive's annual base salary as in effect on the date of this Agreement, or as
the same may be increased from time to time, except for across-the-board
decreases uniformly affecting management, key employees and salaried employees
of the Company or the business unit in which the Executive is then employed;
(III) the relocation of the Executive's principal work location to a location
more than 30 miles from the vicinity of such work location immediately prior to
a Change in Control or the Company's requiring the Executive to be based
anywhere other than such principal place of employment (or permitted relocation
thereof) except for required travel on the Company's business to an extent
substantially consistent with the Executive's present business travel
obligations; (IV) the failure by the Company to pay to the Executive any portion
of the Executive's current compensation or to pay to the Executive any portion
of an installment of deferred compensation under any deferred compensation
program of the Company, within seven (7) days of the date such compensation is
due, except for across-the-board compensation deferrals uniformly affecting
management, key employees and salaried employees of the Company or the business
unit in which the Executive is then employed; (V) the failure by the Company to
continue in effect any compensation or benefit plan in which the Executive
participates immediately prior to a Change in Control which is material to the
Executive's total compensation, or any substitute plans adopted prior to a
Change in Control, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
failure by the



--------------------------------------------------------------------------------



 
[tln20163312016ex101015.jpg]
Exhibit 10.1 - 15 - Company to continue the Executive's participation therein
(or in such substitute or alternative plan) on a basis not materially less
favorable, both in terms of the amount or timing of payment of benefits provided
and the level of the Executive's participation relative to other participants,
as existed immediately prior to the Change in Control; (VI) the failure by the
Company to continue to provide the Executive with benefits substantially similar
to those enjoyed by the Executive under any of the Company's pension, savings,
life insurance, medical, health and accident, or disability plans in which the
Executive was participating immediately prior to a Change in Control, except for
across-the-board changes to any such plans uniformly affecting all participants
in such plans, the taking of any other action by the Company which would
directly or indirectly materially reduce any of such benefits or deprive the
Executive of any material fringe benefit enjoyed by the Executive at the time of
the Change in Control, or the failure by the Company to provide the Executive
with the number of paid vacation days to which the Executive is entitled on the
basis of years of service with the Company in accordance with the Company's
normal vacation policy at the time of the Change in Control; or (VII) any
purported termination of the Executive's employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 7.1
hereof. For purposes of this Agreement, no such purported termination shall be
effective. The Executive's right to terminate his or her employment with the
Company for Good Reason shall not be affected by the Executive's incapacity due
to physical or mental illness. The Executive's continued employment shall not
constitute consent to, or a waiver of rights with respect to, any act or failure
to act constituting Good Reason hereunder. For purposes of any determination
regarding the existence of Good Reason, any claim by the Executive that Good
Reason exists shall be presumed correct unless the Company established to the
Board by clear and convincing evidence that Good Reason does not exist. (O)
"Notice of Termination" shall have the meaning stated in Section 7.1 hereof. (P)
"Pension Plan" shall mean any tax-qualified, supplemental or excess defined
benefit pension plan maintained by the Company and any other agreement entered
into between the Executive and the Company which is designed to provide the
Executive with supplemental retirement benefits. (Q) "Person" shall have the
meaning given in Section 3(a)(9) of the Exchange Act, as modified and used in
Sections 13(d) and 14(d) thereof; provided,



--------------------------------------------------------------------------------



 
[tln20163312016ex101016.jpg]
Exhibit 10.1 - 16 - however, a Person shall not include (i) the Company or any
of its Affiliates, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
shareowners of the Company in substantially the same proportions as their
ownership of stock of the Company. (R) "Potential Change in Control" shall be
deemed to have occurred if the conditions or events set forth in any one of the
following paragraphs shall have been satisfied or shall have occurred: (I) the
Company enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control; (II) the Company or any Person publicly
announces an intention to take or to consider taking actions which if
consummated would constitute a Change in Control; (III) the Board adopts a
resolution to the effect that, for purposes of this Agreement, a Potential
Change in Control has occurred. (IV) any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing 5% or
more of the combined voting power of the Company's then outstanding securities
entitled to vote generally in the election of directors. Notwithstanding the
foregoing, a "Potential Change of Control" shall not be deemed to occur if (i) a
Person acquired such beneficial ownership of 5% or more of the Company's
outstanding common shares but less than 20% and such Person has reported or is
required to report such ownership on Schedule 13G under the Exchange Act (or any
comparable or successor report); (ii) a Person acquired such beneficial
ownership of 5% or more of the Company's outstanding common shares and such
Person has reported or is required to report such ownership under Schedule 13D
under the Exchange Act (or any comparable or successor report), which Schedule
13D does not state any intention to or reserve the right to control or influence
the management or policies of the Company or engage in any of the actions
specified in Item 4 of such Schedule (other than the disposition of the common
shares) and, within 10 business days of being requested by the Company to advise
it regarding the same, certifies to the Company that such Person acquired common
shares amounting to 5% or more of the Company's outstanding common shares
inadvertently and who or which, together with all Affiliates thereof, thereafter
does not acquire additional common shares while the Beneficial Owner, as such
term is defined in or used by Regulation 13D-G as promulgated under the Exchange
Act, of 5% or more of the common shares then outstanding; provided, however,
that if the Person requested to so certify fails to do so within 10 business
days, then a Potential



--------------------------------------------------------------------------------



 
[tln20163312016ex101017.jpg]
Exhibit 10.1 - 17 - Change of Control shall be deemed to have occurred
immediately after such 10- Business-Day period; or (iii) any Person who becomes
the Beneficial Owner of 5% or more of the common shares then outstanding due to
the repurchase of common shares by the Company unless and until such Person,
after becoming aware that such Person has become the Beneficial Owner of 5% or
more of the common shares then outstanding, acquires beneficial ownership of
additional common shares representing 1% or more of the common shares then
outstanding. (S) "Potential Change in Control Period" shall mean the period
commencing on the occurrence of a Potential Change in Control and ending upon
the occurrence of a Change in Control or, if earlier (i) with respect to a
Potential Change in Control occurring pursuant to Section 15(R)(I), immediately
upon the abandonment or termination of the applicable agreement, (ii) with
respect to a Potential Change in Control occurring pursuant to Section
15(R)(II), immediately upon a public announcement by the applicable party that
such party has abandoned its intention to take or consider taking actions which
if consummated would result in a Change in Control or (iii) with respect to a
Potential Change in Control occurring pursuant to Section 15(R)(III) or (IV),
upon the one year anniversary of the occurrence of such Potential Change in
Control (or such earlier date as may be determined by the Board). (T)
"Retirement" shall be deemed the reason for the termination by the Executive of
the Executive's employment if such employment is terminated in accordance with
the Company's retirement policy, including early retirement, generally
applicable to its salaried employees. (U) "Severance Payments" shall have the
meaning set forth in Section 6.1 hereof. (V) "Term" shall mean the period of
time described in Section 2 hereof (including any extension, continuation or
termination described therein).



--------------------------------------------------------------------------------



 
[tln20163312016ex101018.jpg]
Exhibit 10.1 - 18 - (W) "Total Payments" shall mean those payments described in
Section 6.2 hereof. TALEN ENERGY CORPORATION By /s/ Stuart Graham January 11,
2016 Stuart Graham Date Chairman /s/ Paul Farr January 11, 2016 Paul Farr Date



--------------------------------------------------------------------------------



 